Exhibit 10.41

SEVERANCE AGREEMENT AND RELEASE

This Severance Agreement and Release (“Agreement”) is entered into this 1st day
of April, 2013 between EnerSys and Raymond R. Kubis (“Kubis”). Intending to be
legally bound, Kubis and EnerSys agree to the following:

1. Termination Date. The effective date of Kubis’s termination as an employee of
EnerSys and all of EnerSys’ affiliated and subsidiary companies is March 31,
2013 (the “Termination Date”). Kubis also has been terminated as an officer and
director of EnerSys and all of EnerSys’ affiliated and subsidiary companies
effective January 7, 2013.

2. Severance Payments. If Kubis signs and returns this Agreement within 21 days
after it is first tendered to Kubis, Kubis will receive the following payments:

(a) The amount due to Kubis under the terms of the EnerSys Management Incentive
Plan for the fiscal year ending March 31, 2013, less $ 65,281.70 to reimburse
EnerSys for Swiss tax payments made on behalf of Kubis in connection with stock
options previously exercised by Kubis (“the Swiss Tax Amount”). This payment
will be made in a single lump sum in U.S. dollars and will be paid at the time
payments under the Management Incentive Plan for the fiscal year ending
March 31, 2013 are paid to other EnerSys executives. The payment under this
section, though earned in Swiss Francs, will be paid in US dollars at an
exchange rate or 1.06 US dollars per Swiss Franc and will be paid into such
account as Kubis directs in writing.

(b) A lump sum in the amount of $196,191.00. This payment will be made in a
single lump sum in U.S. dollars and will be paid on or before May 15, 2013.

(c) The payments under this Section 2 will be made as part of EnerSys’ normal
U.S. payroll and will be subject only to deductions for Swiss income taxes and
US Medicare taxes.

3. Expense Reimbursement. Kubis acknowledges and agrees that EnerSys has
reimbursed him for all documented reasonable costs of relocating him and his
family and their

 

1



--------------------------------------------------------------------------------

reasonable personal effects from Zurich, Switzerland to a single location in the
United States. EnerSys also will reimburse Kubis for reasonable business
expenses he has incurred prior to the Termination Date in the course of
performing business for EnerSys, in accordance with EnerSys’ normal expense
reimbursement policies and practices. EnerSys will pay KPMG to prepare all
required tax returns for Kubis and his wife for 2012.

4. Equity Awards. The termination of Kubis’s employment will be considered to be
without “Cause” for the purpose of determining Kubis’s rights to exercise and
vest in equity awards under the EnerSys 2006 Equity Incentive Plan, the EnerSys
2010 Equity Incentive Plan, and the agreements entered into between Kubis and
EnerSys pursuant to those plans.

5. Release. In consideration of (i) the benefits outlined above and (ii) the
compensation to be received by Kubis and NKF Investments LLC (“NKF”) pursuant to
a Consulting Agreement between NKF and EnerSys entered into contemporaneously
with this Agreement (“the Consulting Agreement”), which Kubis acknowledges he
would not otherwise be entitled to receive, Kubis hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges EnerSys, its
affiliated corporations and subsidiaries and its and their officers, directors,
stockholders, agents, insurers, and benefit plans (the “Released Parties”) from
any and all claims, complaints, demands, actions, causes of action, lawsuits,
debts, costs, covenants, agreements, promises, damages, obligations, liabilities
and expenses (including attorneys’ fees and costs) (collectively, “Claims”) of
every kind which Kubis ever had or now has against any of the Released Parties
which are based on any act, event or omission occurring on or before the date
Kubis executes this Agreement, including, but not limited to, all Claims under
the Employment Agreement between Kubis and EH Europe GmbH, effective as of
July 1, 2007 (“the Employment Agreement”); any EnerSys Management Incentive Plan
or Equity Incentive Plan; Title VII of the Civil Rights Act of 1964, as amended;
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”); the
Americans With Disabilities Act of 1990, as amended; the Genetic Information
Non-Discrimination Act of 2008; the Retirement Income Security Act of 1974, as
amended; the Pennsylvania Human Relations Act, as amended; the Pennsylvania Wage
Payment and Collection Law, as amended; all claims arising under any federal,
state or local statute or ordinance of the United States or any other country,
including, but not limited to, Switzerland; and all common law claims,
including, but not limited to, actions

 

2



--------------------------------------------------------------------------------

in tort and breach of contract. Kubis understands and acknowledges that this
release releases and waives all Claims against all the Released Parties to the
extent permitted by law except (i) any claim for breach of the provisions of
this Agreement or the Consulting Agreement, and (ii) rights to vested benefits
under the terms of any EnerSys stock incentive and other employee benefit plans.

6. Complaints. Kubis acknowledges that he has not filed any charge or complaint
based on any Claims released by this Agreement against any Released Party with
any local, federal or state administrative agency or court and agrees not to do
so in the future, except as specifically permitted by law. Furthermore, if any
charge or complaint is filed by Kubis or on Kubis’s behalf against any one or
all of the Released Parties, Kubis will disclaim entitlement to any relief and
will not accept any relief obtained with respect to such claims. If Kubis files
any charge or complaint found to be released by this Agreement, Kubis shall pay
EnerSys or any of the other applicable Released Parties’ attorneys’ fees and
costs in defending against such Claims.

7. Return of EnerSys Property. Kubis certifies that he has not and agrees he
will not take, remove, or retain any property belonging to EnerSys, including
electronic files and hard copies of documents. Kubis further certifies that he
has returned all EnerSysowned property in his possession or control to EnerSys,
including, but not limited to, keys, files, records, computer hardware, computer
software, wireless handheld devices, cellular phones, pagers, EnerSys
identification cards, and vehicles, and materials of any kind which contain any
proprietary or confidential information about EnerSys or its customers. Kubis
further agrees to leave intact all electronic documents maintained on any of
EnerSys’ electronic systems.

8. Confidentiality. Kubis agrees that he will not at any time, except with the
prior written consent of EnerSys, directly or indirectly, reveal to any person,
entity or other organization or use for his own benefit any information deemed
to be confidential by EnerSys or any of its affiliated companies relating to the
assets, liabilities, employees, goodwill, business or affairs of EnerSys or any
of its affiliated companies, including, without limitation, any information
concerning past, present or prospective customers, manufacturing processes,
marketing, operating, or financial data, or other confidential information used
by, or useful to, EnerSys or any of its affiliated companies and known to Kubis
by reason of Kubis’s employment with EH Europe GmbH or other association with
EnerSys or any of its affiliated companies.

 

3



--------------------------------------------------------------------------------

Upon the request and at the expense of EnerSys, Kubis will promptly make all
disclosures, execute all instruments and papers, and perform all acts reasonably
necessary to vest and confirm in EnerSys and its affiliated companies, fully and
completely, all rights created or contemplated by this section. Kubis is not
prohibited from using or disclosing information that is or becomes generally
available to the public other than as a result of a disclosure by, or at the
direction of, Kubis. Kubis further agrees that he will not retain or use for his
benefit at any time any tradenames, trademark, or other proprietary business
designation used or owned in connection with the business of EnerSys or its
subsidiaries or affiliated companies.

9. Wrongful Solicitation. Kubis agrees that for 24 months after the Termination
Date, he will not, for the purpose of conducting or engaging in a Competing
Business (as defined below), (i) call upon, solicit, advise or otherwise do or
attempt to do, business with any person or company who is, or was, during the
most recent 12 month period, a customer of EnerSys or any of its affiliated
companies , (ii) take away or interfere or attempt to take away or interfere
with any custom, trade, business, patronage, or affairs of EnerSys or any of its
affiliated companies, (iii) hire or attempt to hire any person who is, or was
during the most recent 12month period an employee, officer, representative or
agent of EnerSys or any of its affiliated companies, or (iv) solicit, induce, or
attempt to solicit or induce any person who is an employee, officer,
representative or agent of EnerSys or any of its affiliated companies to leave
the employ of EnerSys or any of its affiliated companies, or violate the terms
of their contract, or any other employment agreement, with it.

10. NonCompetition. In consideration for the salary continuation, bonus
payments, and welfare benefits provided in this Agreement, which Kubis
acknowledges he might not otherwise be eligible to receive, Kubis agrees that,
for 24 months following the Termination Date, he will not, without the prior
written consent of EnerSys, directly or indirectly, and whether as principal or
investor or as an employee, officer, director, manager, partner, consultant,
agent, or otherwise, alone or in association with any other person, firm,
corporation, or other business organization, become involved in a Competing
Business in the Americas, Europe or Asia, or in any geographic area in which
EnerSys or any of its subsidiaries has engaged during the 12 months immediately
preceding the Termination Date in any of the activities that comprise a
Competing Business, or in which Kubis has knowledge of EnerSys’

 

4



--------------------------------------------------------------------------------

plans to engage in any of the activities that comprise a Competing Business
(including, without limitation, any area in which any customer of EnerSys or any
of its subsidiaries may be located); provided, however, that the provisions of
this Section 13 shall apply solely to those activities of a Competing Business,
with which Kubis was personally involved or for which Kubis was responsible
while employed by EnerSys or its subsidiaries during the twelve-month period
preceding the Termination Date. This Section 10 will not be violated, however,
by Kubis’s investment of up to $100,000 in the aggregate in one or several
publicly-traded companies that engage in a competing business.

“Competing Business” means a business or enterprise (other than EnerSys and its
direct or indirect subsidiaries) that is engaged in any or all of the
manufacture, importing, development, distribution, marketing, or sale of:

(a) motive power batteries and chargers (including, without limitation,
batteries and chargers for industrial forklift trucks and other materials
handling equipment);

(b) stationary batteries and chargers (including, without limitation, standby
batteries and power supply equipment for wireless and wireline
telecommunications applications, such as central telephone exchanges, microwave
relay stations, and switchgear and other instrumentation control systems); or

(c) any aerospace or defense product or other product EnerSys or any of its
subsidiaries or affiliated companies now makes or is currently (or at a relevant
time in the future) researching or developing, such as lithium batteries.

“Competing Business” also includes the design, engineering, installation or
service of stationary and DC power systems, and any consulting and/or turnkey
services relating thereto. The Company acknowledges that a company which only
supplies battery components or raw materials, and does not manufacture,
distribute or sell finished batteries is not a Competing Business, however Kubis
understands the confidentiality and solicitation clauses still apply as defined
herein.

11. Non Disparagement. Kubis agrees that he will not make any false, disparaging
or derogatory statements, orally or in writing, concerning any Released Party to
any

 

5



--------------------------------------------------------------------------------

third party, including, without limitation, any media outlet, industry group,
financial institution, current or former employee, or customer of EnerSys.
EnerSys will instruct all of its executives at the Vice President level and
above not to make any false, disparaging or derogatory statements, orally or in
writing, concerning Kubis to any person not employed by EnerSys, including,
without limitation, any media outlet, industry group, financial institution, or
customer of EnerSys.

12. Cooperation. Kubis agrees to (i) cooperate fully with reasonable requests
from EnerSys in connection with matters with which Kubis was involved prior to
the Termination Date and (ii) sign all letters EnerSys requests in which Kubis
resigns as an officer and/or director of EnerSys or any of its affiliated or
subsidiary companies.

13. Tax Liability. Kubis acknowledges that he is obligated to pay all taxes due
with respect to the payments made to him pursuant to Section 2 of this
Agreement, and agrees that he will timely report the payments made to him under
Section 2 to all applicable tax authorities and that he will timely pay all
taxes due with respect to the payments made to him pursuant to Section 2 of this
Agreement.

14. Enforcement of Covenants.

(a) Kubis acknowledges that he has carefully read and considered all the terms
and conditions of this Agreement, including the restraints imposed upon him
pursuant to Sections 8, 9, 10, 11 and 12. Kubis agrees that these restraints are
necessary for the reasonable and proper protection of EnerSys and its successors
and assigns and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. Kubis further
acknowledges that, were he to breach any of the covenants contained in Sections
8, 9, 10, 11 and 12, the damage to EnerSys would be irreparable. Kubis therefore
agrees that EnerSys, in addition to any other remedies available to it, shall be
entitled to preliminary and permanent injunctive relief against any breach by
Kubis of any of the covenants herein. EnerSys and Kubis further agree that, in
the event that any provision of Sections 8, 9, 10, 11 and 12, shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, such provision may be deemed to be modified in
accordance with any Court order.

 

6



--------------------------------------------------------------------------------

(b) In the event the Company claims a breach of this Agreement and before
seeking relief as provided above, the Company shall notify Kubis, in writing, of
any claimed breach. Such notice shall include a description of the alleged
breach and a summary of the information upon which breach is based. To the
extent such breach is curable, Kubis shall have five (5) days thereafter to cure
such breach.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

16. Notice of Rights Under the ADEA. Kubis acknowledges that:

(a) Consideration. Kubis will have 21 days to consider the terms contained in
this Agreement. Kubis may sign this Agreement before the expiration of the
21-day consideration period.

(b) Consultation With an Attorney. Kubis has been advised by EnerSys that he may
consult with an attorney of his choosing at his own expense prior to signing
this Agreement and he has consulted with an attorney prior to signing this
Agreement.

(c) Revocation Period. For a period of seven days after signing this Agreement,
Kubis may revoke the release of Claims under the ADEA contained in this
Agreement by delivering written notice of such revocation to EnerSys General
Counsel Joseph G. Lewis within such seven day period. If Kubis revokes his
release of ADEA Claims, this entire Agreement will be void and he will not be
entitled to receive any of the payments or benefits provided by this Agreement.

(d) Knowing and Voluntary Waiver and Release of Claims. Kubis has waived and
released Claims knowingly and voluntarily in exchange for the payments and other
benefits contained in this Agreement and the Consulting Agreement, and Kubis
acknowledges that he would not otherwise be entitled to those benefits.

17. Entire Agreement and Amendment. This Agreement contains the entire
understanding and agreement between Kubis and EnerSys with respect to the
termination of his employment, severance benefits, and waiver and release of
claims, and supersedes any previous oral and written negotiations, agreements,
commitments and writings, except that the

 

7



--------------------------------------------------------------------------------

“Noncompetition”, “Wrongful Solicitation” and “Confidentiality/Specific
Performance” sections in the EnerSys 2004 Equity Incentive Plan, the EnerSys
2006 Equity Incentive Plan, and the EnerSys 2010 Equity Incentive Plan shall
survive the execution of this Agreement. Without limiting the foregoing, Kubis
and EnerSys specifically agree that: (i) this Agreement and the Consulting
Agreement supersede the Employment Agreement and that neither Kubis or EnerSys
have any further obligations under the Employment Agreement, and (ii) Kubis’s
entitlement to vested benefits under any employee benefit plan, and specifically
Kubis’s right to elect COBRA coverage under the Company’s health insurance plan
under the same terms and conditions applicable to other senior employees of the
Company, survive the execution of this Agreement. Between June 1, 2013 and
June 10, 2013, Kubis will sign and deliver to EnerSys a document acceptable to
EnerSys which confirms that EnerSys does not have any further obligations under
the Employment Agreement. This Agreement may not be modified in any manner,
except by an instrument in writing and signed by both parties. This Agreement is
for the benefit of and is binding upon Kubis and his heirs, administrators,
representatives, executors, successors, beneficiaries and assigns, and is also
for the benefit of the Released Parties and their successors and assigns.

 

8



--------------------------------------------------------------------------------

INTENDING TO BE LEGALLY BOUND, Kubis and EnerSys agree to and sign this
Agreement on this 1st day of April, 2013.

 

    ENERSYS

/s/ Raymond R. Kubis

    By:  

/s/ Richard W. Zuidema

Raymond R. Kubis       Richard W. Zuidema

 

9